The following opinion was filed June 4, 1937 :
Fairchild, J.
(concurring). I agree with the result, but reach the conclusion that the judgment should be affirmed because the pension board has no authority of its own motion to retire and pension men or officers of the department on the ground of a service of twenty-two years. An examination of the statutes discloses the legislative purpose and permits only the construction contended for by respondent. A consideration of sec. 62.13, Stats., as a whole leads to the conclusion that, subject to statutory safeguards, supervision, and control of the department, the employment and discharge of members are vested in the *169chief of the department, the common council, and the board of police and fire commissioners. This leaves the pension board with the duty of managing the pension fund with powers accordingly limited, and that board cannot lawfully undertake the distinctively separate duty of controlling the personnel of the department.
Mr. Justice Fowler agrees with me in this particular.